Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The preliminary amendment has been received. Claims 1-20 are cancelled and claims 21-40 are new.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 7,980,089. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 8 of the cited patent discloses a refrigerator with an ice compartment that connects to a dispenser with a compressible seal that is impregnated with a lubricant additive. The claims lacks that recitation of the inner liner, the material of Teflon, and a removable drip tray. However all are well known elements that would be obvious to add and are only tangential to the gist of the claimed invention which is the compressible seal.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,844,311 Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent claims a refrigerator with an ice compartment that connects to a dispenser with a compressible seal that is impregnated with a lubricant additive. The claims lacks the material of Teflon and a removable drip tray. However all are well known elements that would be obvious to add and are only tangential to the gist of the claimed invention which is the compressible seal.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,423,167 Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent claims a refrigerator with an ice compartment that connects to a dispenser with a compressible seal that is impregnated with a lubricant additive. The claims lack the material of Teflon and a removable drip tray. However all are well known elements that would be obvious to add and are only tangential to the gist of the claimed invention which is the compressible seal.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,107,539 Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent claims a refrigerator with an ice compartment that connects to a dispenser with a compressible seal that is impregnated with a lubricant additive. The claims lack the recitation of the ice compartment temperature being lower than the fresh food compartment. However such is well known to the prior art in order to allow for the freezing of water.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,098,941. Although the claims at issue are not identical, they are not patentably distinct from each other because although the cited patent includes additional features in regard to a storage shelf the features of the instant claims are found therein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites “an ice outlet chute”; however claim 37 also recites “an ice outlet chute’. Because of the indefinite article “an” it is unclear if the ice outlet chutes are the same or different structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 31-34 and 37-39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jacobus et al (US 3,572,053).
Regarding claim 31, Jacobus discloses a refrigerator comprising:
an ice compartment with a cover (71 and/or 8) having a planar dispensing portion (23) having an ice delivery opening (12), the planar dispensing portion on an angle with respect to the horizontal plane;
a door (2) having an inner liner (4);
a compressible seal (60) positioned between the inner liner (4) and the ice delivery opening (12), the seal on a corresponding angle to the dispensing portion; and
an ice chute (14) in the door (2) in operable connection with the ice delivery opening (12) for guiding ice received from the ice delivery opening, through the compressible seal (60) to an ice receiving area (47) on a front side of the door (2).
Regarding claim 32, Jacobus discloses an ice dispenser attached to the door (recess 47 includes the ice dispenser and chute 50) and engaging the ice chute (14), and terminating in an outlet for discharging ice into a container positioned in the ice receiving area beneath the outlet.
Regarding claim 33, Jacobus discloses a food storage area (1) on the inner liner (4) directly behind the ice receiving area (47).
Regarding claim 34, Jacobus discloses the ice receiving area (47) is accessible to a user when the door is in a closed position.
Regarding claim 37, Jacobus discloses a refrigerator comprising:
a cabinet (figure 5 shows the refrigerator cabinet);
a door (2) attached to the cabinet for movement between an open position and a closed position, the door including an inner door liner;
an ice compartment within the cabinet, the ice compartment including an ice maker (6) and a storage bin (10);
the ice compartment having a cover (71 and/or 8) with a dispensing portion having a planar surface (23) that is sloped with respect to a horizontal plane, the cover including an opening (12); and
a compressible seal (60) affixed to the inner door liner (4) around an ice outlet chute (14) the seal is at a slope that is substantially the same as the planar surface of the dispensing portion (the seal and opening of the planar surface interact and share slope), the compressible seal configured to seal the ice outlet chute and prevent air from escaping the ice compartment.
Regarding claim 38, Jacobus discloses an ice outlet chute (50) in the door extending between the dispensing portion and a dispenser on a front portion of the door that is accessible to a user when the door is in a closed position to dispense ice from the storage bin to  a user receptacle (within the ice service recess 47), and a food storage area (1) on the inner door liner directly behind the dispensing area.
Regarding claim 39, Jacobus discloses the compressible seal (60) is affixed to the door and is in a wiping relation to the planar surface of the ice compartment as the door is opened and closed (wiping relation occurs with “telescopic construction”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24 and 29-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobus et al (US 3,572,053) in view of Lee et al (US 6,964,177).
Regarding claim 21, Jacobus discloses a refrigerator comprising:
a fresh food compartment (73);
an icemaker (6), the icemaker having an insulated housing, the icemaker held at a lower air temperature than the fresh food compartment, the insulated housing having a planar bottom wall (8) and an angled dispensing aperture (12) extending through the insulated housing, and the angled dispensing aperture is angled with respect to the planar bottom wall (8);
a door (2) with an inner liner (4) and an outer door pan (3), the door configured to transition between an opening position and a closed position;
a first portion of the inner liner having a liner aperture (14) disposed below the dispensing aperture;
a chute (50) having a first end disposed adjacent the liner aperture (14) and a second end at an ice dispenser (47) adjacent the outer door pan and accessible with the door in the closed position; and
a seal (60) affixed about the liner aperture and configured at a parallel plane that is substantially the same angle as the angled dispensing aperture to allow at least ice and air from the icemaker to flow through the dispensing aperture and the chute (4:56-75 describes the seal 60).
Jacobus lacks that the icemaker is within the fresh food compartment and the ice dispenser at the fresh food door.
Lee discloses an ice maker (400) configured within the fresh food compartment (200), the ice maker having an insulated housing (310), the icemaker held at a lower air temperature than the fresh food compartment, the insulated housing having a planar bottom wall (bottom wall shown underneath ice maker in figure 6A) and an angled dispensing aperture (320) extending through the insulated housing, and the angled dispensing aperture is angled with respect to the planar bottom wall. Lee also provides the ice dispenser at the fresh food door.
It would have been obvious to one of ordinary skill in the art to have provided the ice compartment and dispenser of Jacobus at the fresh food compartment as taught by Lee in order to allow for a French door style refrigerator which is a well-known and desirable  refrigerator arrangement as evidenced by Lee. Lee shows a bottom mount freezer arrangement; such an arrangement is understood to be included in relocating the ice dispenser to the fresh food door in order to allow for dispensing. Mere selection of a finite number of identified and predictable solutions has been held to be obvious. Namely side-by-side, top mount freezers, and bottom mount freezers are well known and established arrangements for household refrigerators.
Regarding claim 22, Jacobus as modified discloses the seal (60) is configured to prevent air from the ice compartment from leaking into the fresh food compartment (as modified by Lee the ice compartment is provided in the fresh food compartment) when the door is in the closed position.
Regarding claim 23, Jacobus discloses the seal (60) is attached to the inner liner (4).
Regarding claim 24, Jacobus discloses the seal (60) comprises a compressible material (springs shown in figure 1).
Regarding claim 29, Jacobus discloses a water dispenser with an outlet in the ice dispenser (7:33-34; examiner notes that the patent number at the cited section is a typographical error and should read 3,429,140) and a drip tray (68) attached to the boor beneath the water outlet.
Regarding claim 30, Jacobus discloses the drip tray (68) but is silent concerning removability. However; it has been held that if there is any reason for the prior art elements to be separable, it would be obvious to make the elements removable for that purpose. MPEP 2144.04 V. C. In this instance it would have been obvious to one of ordinary skill in the art to have made the drip tray removable/separable for the purpose of cleaning.
Claim 25-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobus et al (US 3,572,053), in view of Lee et al (US 6,964,177), and in further view of Bolt et al US 5,353,689).
Regarding claims 25 and 26, Jacobus discloses the seal (60) which interfaces at the
ice maker, but lacks an additive to reduce friction. Bolt, in the art of seals, discloses that lubricant additives, such as Teflon (polytetrafluoroethylene), are known to provide to seals (6:47-53). It would have been obvious to one of ordinary skill in the art to have provided Jacobus with a lubricant additive in order to reduce abrasion and resist corrosion.
Claims 27-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobus et al (US 3,572,053), in view of Lee et al (US 6,964,177), and in further view of Wu et al (US 7,437,885).
Regarding claim 27, Jacobus discloses the refrigerator of claim 21, but lacks a storage shelf disposed on the inner liner located below the chute (50). Wu discloses a refrigerator having an ice maker including an ice dispenser at the fresh food compartment door (figure 1A). A shelf within the fresh food compartment (figure 2 shows a plurality of shelves 21; note the top shelf at element 30 that is directly behind the dispenser; further note 12:28-36 that although figure 2 depicts a freezer door, the same are applied to the fresh food compartment door configuration) and attached to the inner liner below the chute. It would have been obvious to one of ordinary skill in the art to have provided Jacobus with the shelf/shelves of Wu in order to increase storage surfaces within the refrigerator.
Regarding claim 28, Jacobus as modified discloses the refrigerator with shelf (provided by Wu), but is silent concerning removability. The examiner takes official notice that removable shelves within refrigerators are old and well known. It would have been obvious to one of ordinary skill in the art to have provided Jacobus with a removable shelf below the ice chute on the inner liner in order to increase storage area within the refrigerator. Further it has been held that that if there is any reason for the prior art elements to be separable, it would be obvious to make the elements removable for that purpose. MPEP 2144.04 V. C. In this instance separability provides for adjustment and plural configurations.
Claims 35-36 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobus et al (US 3,572,053), in view of Bolt et al US 5,353,689).
Regarding claims 35 and 40, Jacobus discloses the seal (60) which interfaces at the ice maker, but lacks an additive to reduce friction. Bolt, in the art of seals, discloses that lubricant additives, such as Teflon (polytetrafluoroethylene), are known to provide to seals (6:47-53). It would have been obvious to one of ordinary skill in the art to have provided Jacobus with a lubricant additive in order to reduce abrasion and resist corrosion.
Regarding claim 36, Jacobus discloses the compressible seal (60) configured to compress between the inner liner (4) and the cover (at 12) when the door is in a closed position, but lacks a rubber material. Jacobus does state that the seal may be of any suitable construction (4:62-63). The examiner takes official notice that rubber is a well-known material for seals. It would have been obvious for one of ordinary skill in the art to have utilized rubber for it’s well known sealing properties and general robustness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763